Title: To James Madison from James Monroe, 13 June 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington 13 June 1818 1816

I hope that you & Mrs Madison derive all the satisfaction & comfort which the country can afford, after the fatigue of the last winter here.  My daughter continues to be very weak, but as Mr Hay has arrived, they with Mrs M. will probably set out on their intended journey sometime next week.  After their departure, I shall leave this for Albemarle by Loudoun, calling on you as I pass, of which you shall be apprized before I set out.
The papers inform’d you of the time when Mr Pinkney saild.  Mr Gallatin had not gone on the 10th., tho I presume, he was detaind by hard winds only.
Mr Fromentin interposd with great zeal in favor of a special messenger to Christope in favor of Duplessis.  As you had decided to send Com: Lewis to So. America, I have taken the liberty to instruct him to pass by St. Domingo, to endeavor to obtain the discharge of Mr D., which Mr Fromentin writes me to day, that he highly approves.
Col: Austin suggests the idea of his, visiting the bay of Fundy, with Mr Holmes, to acquire knowledge which may be useful in establishing the boundary in that quarter, & requests that one of the gun boats at Boston, may be employed in the service.  Mr Crowninshield says that one may be spard without any inconvenience to the service.  I am persuaded that much advantage might be derivd from it, as I also am, that it would be equally useful to give an instruction to that effect to Col. Hawkins.  The movment, espicially in the former instance, will draw attention in the eastern states, which will even in that respect produce a good effect.  It will shew very distinctly that the delay in running the line, is imputable altogether to the British govt.
I have answered all the notes of Mr Onis, and brought up the affairs of the dept., in every branch of the business, more fully, than at any period before, since I was charged with it.  With great respect & esteem your friend & servant

Jas Monroe

